Citation Nr: 0005831	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to a higher rating for migraines, initially 
rated as noncompensable.

2.  Entitlement to a higher rating for hypertensive coronary 
artery disease, initially rated as 30 percent disabling.

3.  Entitlement to a higher rating for sleep apnea, initially 
rated as noncompensable.

4.  Entitlement to a higher rating for hiatal hernia with 
reflux, initially rated as noncompensable.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to a higher rating for hearing loss, 
initially rated as noncompensable.




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran retired from the military in September 1997 after 
more than 22 years of active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO rating decision that (1) granted 
service connection for migraines and assigned a zero percent 
evaluation under diagnostic code 8100; (2) granted service 
connection for hypertensive coronary artery disease and 
assigned a 30 percent evaluation under diagnostic code 7005; 
(3) granted service connection for sleep apnea and assigned a 
zero percent evaluation under diagnostic code 6847; (4) 
granted service connection for hiatal hernia with reflux and 
assigned a zero percent evaluation under diagnostic code 
7346; (5) denied service connection for prostatitis; and (6) 
granted service connection for hearing loss and assigned a 
zero percent evaluation under diagnostic code 6100.  The 
veteran submitted a notice of disagreement in April 1998, and 
the RO issued a statement of the case in May 1998.  The 
veteran submitted a substantive appeal in July 1998.

In his July 1998 substantive appeal to the Board, the veteran 
also raised the issue of entitlement to service connection 
for sinusitis, and filed a notice of disagreement to the 
grant of service connection for tinnitus and assignment of a 
10 percent rating.  These issues are not in appellate status 
and are referred to the RO for such further development as 
may be necessary and appropriate action.

Entitlement to a higher rating for hypertensive coronary 
artery disease, and for hearing loss, will be addressed in 
the remand portion of this decision.



FINDINGS OF FACT

1.  The veteran has frequent headaches with occasional 
prostrating attacks; headaches that produce prostrating 
attacks occurring on an average of at least once a month for 
several months or that are completely prostrating and 
prolonged are not shown.

2.  The veteran's sleep apnea requires use of a continuous 
airway pressure machine intermittently; respiratory failure 
or defect are not shown.

3.  The veteran's hiatal hernia with reflux is manifested 
primarily by radiographic evidence of a moderate-sized hiatal 
hernia with reflux, and occasional heartburn; persistent 
epigastric distress with dysphagia, pyrosis, or regurgitation 
of some severity is not shown.

4.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current prostate 
disability.

5.  The veteran has not submitted competent (medical) 
evidence linking manifestations of prostatitis to an incident 
of service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for migraines are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Code 8100 (1999).

2.  The criteria for a 50 percent rating for sleep apnea are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Code 6847 (1999).
 
3.  The criteria for a rating of 10 percent for hiatal hernia 
with reflux have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7346.

4.  The claim for service connection for prostatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher (compensable) evaluations

The veteran's claims for higher (compensable) evaluations for 
his service-connected disabilities are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


A.  Migraines

Service medical records reveal that the veteran complained on 
numerous occasions of sharp headaches, with decreasing 
ability to concentrate.  X-rays were taken of the veteran's 
head in October 1993.  The impression was normal contrast and 
noncontrast-enhanced cranial CT.

The veteran underwent a VA examination in October 1997.  He 
reported headaches usually located on the back of the head, 
which sometimes lasted for hours.  The veteran was not taking 
any medication for headaches, and denied any history of 
visual disturbances related to migraine.  The veteran was 
diagnosed with migraine headaches.
  
A February 1998 RO rating decision granted service connection 
for migraines, and assigned a zero percent evaluation under 
diagnostic code 8100, effective from September 1997.

Statements of the veteran in the claims folder are to the 
effect that the medications he was given in the past had 
little effect in relieving the headache pain/pressure; that 
he takes aspirin each day for his heart, and does not desire 
to take any other medication; that there is not a day that 
goes by that he does not suffer from a headache; and that he 
suffers 3 or 4 severe episodes per week.

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent rating.  A 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100.

The veteran has been diagnosed with migraine headaches.  
There is essentially no objective medical evidence indicating 
the frequency of his migraines, or whether they are 
prolonged.

Statements from the veteran are to the effect that he has 
severe headache episodes 3 or 4 times per week, and that he 
suffers from headache pain daily.  Pain may provide a basis 
for a compensable disability rating.  Smallwood v. Brown, 10 
Vet. App. 93, 98 (1997).  The Board has carefully considered 
the veteran's statements to the effect that he has functional 
impairment from headache pain. 38 C.F.R. § 4.10.

After consideration of all the evidence, the Board finds that 
a 10 percent rating for migraines under diagnostic code 8100 
best represents his disability picture.  While the medical 
evidence shows that the veteran continues to have migraine 
headaches, his statements as to his daily headache pain and 
the recurring frequency of severe episodes has been resolved 
by assignment of the higher rating.  38 C.F.R. § 4.7.

Diagnostic code 8100 contemplates migraines, and a 30 percent 
rating is assigned for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  The evidence does show that the 
veteran has daily headaches and severe episodes, described as 
occurring on the back of the head.  However, this evidence 
does not suggest that the veteran's headaches are of such 
frequency and intensity to be considered characteristic-
prostrating attacks as required for a 30 percent rating under 
diagnostic code 8100.

Accordingly, no more than a 10 percent rating is warranted 
for the veteran's migraines.  The Board finds that, since 
this rating has been awarded effective the day after 
separation, a "staged" rating is not indicated.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

There is no evidence in the record that the veteran's 
service-connected disability presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(1).  In reaching this decision, 
the Board has resolved any doubt in favor of the veteran.




B.  Sleep apnea

Service medical records reveal that the veteran reported 
multiple somatic complaints.  Records show that the veteran 
was diagnosed with obstructive sleep apnea in February 1993.

At the VA examination in October 1997, the veteran reported 
that he sometimes gets excessive sleepiness in the daytime.  
He also reported that he was prescribed a CPAP (continuous 
positive airway pressure) machine, which he uses randomly.  
The veteran was diagnosed with history of sleep apnea-CPAP 
intermittently.  The veteran also underwent pulmonary 
function testing at that time and was diagnosed with sleep 
apnea.

A February 1998 RO rating decision granted service connection 
for sleep apnea, and assigned a zero percent evaluation under 
diagnostic code 6847, effective from September 1997.

Statements of the veteran in the claims folder are to the 
effect that he is able to take frequent daytime naps whenever 
he feels tired because he is not working.

A noncompensable evaluation is warranted when the sleep apnea 
syndrome is asymptomatic, but with documented sleep disorder 
breathing.  A 30 percent evaluation is warranted when there 
is persistent day-time hypersomnolence.  A 50 percent rating 
is assigned where the disability requires the use of a 
breathing assistance device such as continuous airway 
pressure (CPAP) machine.  A 100 percent rating is warranted 
when there is chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or requires a tracheostomy.

As shown by the medical evidence of record, the veteran's 
obstructive sleep apnea requires the use of a CPAP machine 
intermittently, and thus assignment of a 50 percent rating is 
appropriate. There is no medical evidence to show any 
respiratory failure or other symptoms indicative of a higher 
rating.  There is no medical evidence of any respiratory 
defect.  Nor is there evidence in the record that the 
veteran's sleep apnea presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

Accordingly, the Board finds that the evidence of record 
supports a disability rating of 50 percent for sleep apnea.  
All doubt has been resolved in favor of the veteran.

The Board finds that, since this rating has been awarded 
effective the day after separation, a "staged" rating is 
not indicated.  Fenderson v. West, 12 Vet. App. 119 (1999).

C.  Hiatal hernia with reflux

Service medical records show that the veteran was treated on 
various occasions for irritable throat, indigestion, and 
heartburn.  Records show significant reflux in 1983 and 
erosive esophagitis with scarring in 1984.  The veteran was 
later diagnosed with hiatal hernia.

At the VA examination in October 1997, the veteran reported 
that he gets heartburn periodically.  The examiner noted that 
the veteran's abdomen was soft and nontender, and that there 
was no organomegaly.  X-rays revealed a moderate-sized hiatal 
hernia with reflux; no other gross abnormality was noted.  
The veteran was diagnosed with gastroesophageal reflux; 
fairly stable.

A February 1998 RO rating decision granted service connection 
for hiatal hernia with reflux, and assigned a zero percent 
evaluation under diagnostic code 7346, effective from 
September 1997.

Statements of the veteran in the claims folder are to the 
effect that he suffers from regurgitation and from arm, back, 
and shoulder pain.

A 10 percent evaluation is warranted for esophageal reflux 
with two or more of the symptoms required for a 30 percent 
evaluation, but of less severity than is required for the 30 
percent evaluation.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal, arm or 
shoulder pain, all of which are productive of considerable 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

The Board notes that the evidence of record shows that the 
disability is manifested by a moderate-sized hiatal hernia 
with reflux, which is fairly stable. The veteran reported 
that he gets heartburn periodically, for which he takes 
medication.  There is no medical evidence showing persistent 
epigastric distress with dysphagia, pyrosis, or regurgitation 
of some severity to warrant a compensable evaluation.  Nor is 
there evidence in the record that the veteran's hiatal hernia 
with reflux presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

In light of all evidence of record, the Board finds that the 
veteran's present level of disability more nearly 
approximates the criteria for a noncompensable rating under 
diagnostic code 7346.  The preponderance of the evidence is 
against a higher rating, and the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Again, a "staged" rating is not indicated.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


II.  Claim for service connection-Prostatitis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In this case, service medical records reveal that the veteran 
complained of lower abdominal pain and leg pain, and of 
difficulty in emptying his bladder in March 1993 and in May 
1993.  The examiner noted non-resolving prostatitis.  
Statements of the veteran in the claims folder are to the 
effect that he had prostatitis in service, and now has 
bacterial residuals as a result of the prostatitis.

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
residuals are attributable to disease or injury in service.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  The veteran's 
statements to the effect that his prostatitis in service 
caused bacterial residuals are not considered competent to 
prove medical causation.   Paulson v. Brown, 7 Vet. App. 466 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, 
only the second Caluza test (incident in service) is 
satisfied.  There is no competent (medical) evidence in the 
claims folder that links any current manifestations of 
prostatitis or of bacterial residuals to an incident of 
service or to a service-connected disability.  A claim is not 
well grounded where there is no medical evidence showing a 
nexus between a current disability and service.  Caluza, 7 
Vet. App. 498. 

At a VA examination in October 1997, the veteran reported 
having some low back pain, and denied any history of dysuria 
or hematuria or pyuria.  Upon examination, it was noted that 
the veteran's low back pain seemed unrelated to his prostate 
problem, and that the condition appeared inactive.  The 
examiner noted no symptoms referable to prostate.  As such, 
the Board notes that the claims folder contains no medical 
evidence of a current prostate disability or a diagnosis of 
chronic prostatitis.  A service-connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992);  see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  It is the veteran's burden to 
submit evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded, and the claim is denied.

The veteran is advised that he may reopen the claim for 
service connection for prostatitis at any time by notifying 
the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical 
report showing the presence of the claimed disorder, with an 
opinion that links the veteran's claimed disorder to an 
incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

A 10 percent rating is granted for migraines, subject to the 
laws and regulations applicable to the payment of monetary 
awards.

A 50 percent rating is granted for sleep apnea, subject to 
the laws and regulations applicable to the payment of 
monetary awards.

An increased (compensable) rating for hiatal hernia is 
denied.

The claim for service connection for prostatitis is denied as 
not well grounded.



REMAND

The veteran's claims for higher evaluations for hypertensive 
coronary artery disease, and for hearing loss are plausible, 
and therefore well grounded.  However, having found that the 
veteran's claims are plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of his claims.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1Vet. 
App. 78, 82 (1990).

VA's duty to assist includes providing the veteran with an 
examination to obtain sufficient clinical findings to rate 
each disability alleged or mentioned in the evidence, as well 
as an examination that takes into account prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); see also Brown v. Derwinski, 2 Vet. App. 444 (1992).  
The United States Court of Appeals for Veterans Claims has 
held that each one of the veteran's disabilities must be 
rated under the provisions of the rating schedule.  Roberts, 
2 Vet. App. 387.  Reports of the veteran's ongoing treatment 
for disabilities are relevant to his claim and should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


(i) Hypertensive Coronary Artery Disease

At the October 1997 VA examination, the veteran stated that 
he has had several stress tests.  The most recent test 
results in the claims folder are from 1993.  There are no 
post-service reports of stress test results.  Reports of the 
veteran's ongoing medical treatment for conditions being 
considered in this appeal are relevant, and VA has the 
continuing duty to obtain these records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The regulations for evaluation of heart diseases were 
recently revised and became effective January 12, 1998.  62 
Fed. Reg. 65207-65224 (Dec. 11, 1997).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Under the circumstances, the veteran should be scheduled for 
a VA cardiovascular examination to include treadmill exercise 
tests to obtain objective measurements of the level of 
physical activity, expressed in METs (metabolic equivalents) 
at which cardiac symptoms develop for evaluation under the 
revised provisions of 38 C.F.R. § 4.104, Code 7005.

(ii) Hearing loss

Records show that the veteran underwent a VA audiometric 
evaluation in November 1997 in conjunction with his claim for 
an increased (compensable) evaluation for bilateral hearing 
loss.  The report of the audiometric evaluation reveals that 
puretone threshold averages for each ear were derived from a 
total of five frequencies labeled from "A to E."  38 C.F.R. 
§ 4.85(d) provides that the puretone threshold average that 
must be used in evaluations of bilateral defective hearing is 
the "sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four." 

While the Board notes that the veteran's audiometric results 
showing a mild sensorineural hearing loss might still not 
meet the requirements for a compensable rating, another 
audiometric examination is required that complies with the 
provisions of 38 C.F.R. § 4.85(d) in order for the Board to 
evaluate the veteran's request for a higher rating for 
hearing loss.

Likewise, the regulations for evaluation of hearing 
impairment were revised, effective June 10, 1999, and the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  64 Fed. Reg. 25202 (May 
11, 1999); Karnas, 1 Vet. App. 308.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1. The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment for hypertensive coronary 
artery disease, including stress tests, 
since discharge from service.  Names and 
addresses of the medical providers, and 
dates of examination and treatment, 
should be listed.  After obtaining any 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain the records not 
already included in the claims folders.

2. The veteran should be scheduled for a 
VA cardiovascular examination to 
determine the severity of his heart 
disease.  All indicated studies, 
including treadmill exercise tests, 
should be performed and all clinical 
findings, including objective 
measurements of the level of physical 
activity expressed in METs at which 
cardiac symptoms develop, should be 
reported.  If a treadmill test cannot be 
done for medical reasons, the examiner 
should estimate the level of activity 
expressed in METS and support the opinion 
by examples of specific activities that 
result in dyspnea, fatigue, angina, 
dizziness or syncope.  In order to assist 
the examiner in providing the requested 
information, the claims folders should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
new rating criteria have been added to 
the claims folders for the convenience of 
the examiner.

3.  The RO should schedule the veteran 
for a current VA audiological evaluation 
to determine the severity of his 
bilateral hearing loss.  VA Form 10-2464 
should be completed; puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz 
should be recorded for each ear, and a 
puretone threshold average derived for 
each ear in accordance with 38 C.F.R. 
§ 4.85(d).

4. After the above development, the RO 
should review the claims.  The review of 
the claim for a higher evaluation for 
hypertensive coronary artery disease 
should consider the provisions of 38 
C.F.R. § 4.104, Code 7005, effective 
prior to and as of January 12, 1998.  The 
review of the claim for a higher 
(compensable) evaluation for hearing loss 
should consider the provisions of 38 
C.F.R. § 4.85, Code 6100, effective prior 
to and as of June 10, 1999.  The claims 
should be resolved under the criteria 
that are to the advantage of the veteran.

5.  After the above development, the 
rating action must assign separate 
evaluations for each of the veteran's 
disabilities, as well as include 
consideration of evaluating each of the 
disabilities under the provisions of 
38 C.F.R. § 3.321(b)(2) in accordance 
with Roberts.

6.  After review by the RO, if any 
decision remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him, and he 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 



